Title: To Thomas Jefferson from Frederick A. Mayo, 4 January 1821
From: Mayo, Frederick A.
To: Jefferson, Thomas


            Hono: Sir
            
              Richmond
              the 4 Januy 1820
            
          Haveing received your kind letter, and with pleasure inform your honour, that I am still carrieng on the Bookbinding, and shall be happy to execute any work, which you wish to have done,—I shall soone take the liberty of sending you a letter, and a speciment of BindingYour most humble ServantFrederick A MayoNB. The box of books, you will pleas to have directed to the Care of Mess S. & M. Allens office,—or the Compiler office—as on either of those places work or Orders for my Binding are received—